Ingraham, J.
(dissenting):
I concur with Mr. Justice McLaughlin. It is quite clear that in this case the only ground upon which the defendant could be held, guilty of negligence was in directing or permitting his employees to use an uncompleted scaffold which, when used, was unsafe. The evidence is uncontradicted that at the time the scaffold fell it was incomplete, and there is no evidence to show that if completed it *324would not have been safe. The falling of such an uncompleted scaffold was not of itself evidence of negligence on the part of the defendant. Moré was required. It was necessary to show that he directed or permitted his employees to use the scaffold in its unfinished condition. The negligence for which the defendant was liable, therefore, was not the improper construction of the scaffold, but the Use to which it was put in its unfinished condition, and for that reason I do not think that the mere falling of the scaffold .would create a presumption that the defendant was negligent. There was no direct evidence that Montague (the defendant’s foreman) directed the deceased to work upon the scaffold before it was finished. There was evidence, 'however, from which the jury could infer that the defendant directed or permitted him to work there, and in that case it would have been justified in a finding of negligence, and I think, therefore, that the defendant was entitled to have the jury instructed that the mere happening of the accident (fall of the scaffold) created no presumption of negligence on the part of the defendant. I do not think, however, that it can be said that a fall of a scaffold without other evidence would create a presumption of negligence. It might be evidence from which a jury could find negligence, but that is a very different proposition. There are some cases like that of a common carrier of passengers when the happening of an accident may create a presumption of negligence, but I do not understand that the duty of an employer to his employees rests upon the same principle. That in such a case it'is a question of evidence and that there cannot be, from the happening of the accident, a presumption that the defendant was negligent. That the refusal to give this instruction was vital in the disposition of the case, is shown by the subsequent charge when the jury asked for further- instructian and the court told them that the falling of the scaffold, unexplained, raised a presumption of negligence on. the part of the employee, and it was only after this explicit instruction that the jury found a verdict for the plaintiff. .This, in effect, was a direction to find a verdict for the plaintiff.
I think, therefore, that there should be a new trial.
Judgment and order affirmed, with costs..